REDMANN, Judge,
concurring in refusing rehearing.
Plaintiff suggests that we can as well evaluate defendant Patty Bel’s credibility as did the trial judge, because she testified by deposition rather than in person. This suggestion has merit but our credibility evaluation problem is a different one. Plaintiff testified in person (as did Patty Bel’s sister). The trial judge disbelieved plaintiff (and believed the Bel sisters). Another trier of fact might have believed plaintiff, but we are not triers of fact, and we are not free to substitute another credibility evaluation for that of the trial judge.